     Case 2:18-cv-08420-RGK-PJW Document 49 Filed 12/20/19 Page 1 of 4 Page ID #:272



1     NICOLA T. HANNA
      United States Attorney
2     BRANDON D. FOX
      Assistant United States Attorney
3
      Chief, Criminal Division
4     STEVEN R. WELK
      Assistant United States Attorney
5     Chief, Asset Forfeiture Section
      JOHN J. KUCERA
6     Assistant United States Attorney
      California Bar No. 274184
7
           1400 United States Courthouse
8          312 North Spring Street
           Los Angeles, California 90012
9          Telephone: (213) 894-3391
           Facsimile: (213) 894-0142
10         E-mail: John.Kucera@usdoj.gov
11    Attorneys for Plaintiff
12    UNITED STATES OF AMERICA

13                            UNITED STATES DISTRICT COURT

14                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

15                                   WESTERN DIVISION

16
      UNITED STATES OF AMERICA,                No. CV 18-08420-RGK(PJWx)
17
                 PLAINTIFF,                    STIPULATION AND REQUEST FOR ENTRY
18                                             OF CONSENT JUDGMENT AS TO
                       V.                      $206,156.00 IN BANK FUNDS SEIZED
19                                             FROM REPUBLIC BANK OF ARIZONA
       $1,546,076.35 IN BANK FUNDS
       SEIZED FROM REPUBLIC BANK OF            ACCOUNT ‘1938 ONLY
20
       ARIZONA ACCOUNT ‘1889, ET AL.,
21                                             [The [PROPOSED] Consent Judgment
                 DEFENDANTS.                   Lodged Contemporaneously Herewith
22    JAMES LARKIN                             Resolves One Defendant, but is Not
      MARGARET LARKIN,                         Dispositive of This Action]
23
                 CLAIMANTS.
24

25

26          Plaintiff United States of America (“Plaintiff” or the
27    “government”) and James Larkin and Margaret Larkin (“Claimants”), by
28    and through their counsel of record, stipulate and request that the
     Case 2:18-cv-08420-RGK-PJW Document 49 Filed 12/20/19 Page 2 of 4 Page ID #:273



1     Court enter the proposed consent judgment for forfeiture lodged

2     contemporaneously herewith, to carry into effect the terms of this

3     stipulation relating only to the defendant $206,156.00 in Bank Funds

4     Seized from Republic Bank of Arizona Account ‘1938 (the “Defendant

5     Funds”), which is not dispositive of this action.          The parties

6     stipulate and request as follows:

7           1.    On October 5, 2018, the government commenced this action

8     involving various assets, including the Defendant Funds.           On May 22

9     and 23, 2019, claimant James Larkin (“J. Larkin”) and claimant

10    Margaret Larkin (“M. Larkin”), respectively, filed timely claims for

11    the Defendant Funds.      Notice has been given and published regarding

12    the Defendant Funds as required by law and the Local Rules of this

13    Court.     No other claims or answers were filed as to the Defendant

14    Funds, and the time for filing such claims has expired.           This Court

15    has jurisdiction over this action and the parties pursuant to 28

16    U.S.C. §§ 1346 and 1355.

17          2.    The government contends that the First Amended Complaint

18    for Forfeiture states a claim for relief pursuant to 18

19    §§ 981(a)(1)(A) & (C).

20          3.    The proposed consent judgment provides that the Defendant

21    Funds, without interest, shall be returned to J. Larkin through his

22    counsel.    M. Larkin will withdraw her claim to the Defendant Funds

23    prior to the disbursement of funds to J. Larkin.

24          4.    If the government elects to make the payment of the

25    $206,156.00 by check, the check shall be payable to “The Bienert

26    Katzman PLC Client Trust Account” (the BK Client Trust Account), and

27    mailed to J. Larkin in care of his attorney, Mr. Thomas H. Bienert,

28    Jr., at Bienert, Katzman PLC, 903 Calle Amanecer, Suite 350, San

                                              2
     Case 2:18-cv-08420-RGK-PJW Document 49 Filed 12/20/19 Page 3 of 4 Page ID #:274



1     Clemente, CA 92673.      If the government elects to make the payment by

2     wire transfer, the funds shall be wire transferred to The B K Client

3     Trust Account.     Upon request from the government, J. Larkin, through

4     his attorney, shall provide the necessary bank account information

5     for the BK Client Trust Account to complete the transfer.

6           5.    Nothing contained in this stipulation or the proposed

7     consent judgment is intended or should be interpreted as an admission

8     of fault, guilt, liability and/or any form of wrongdoing by

9     Claimants, or either of them.

10          6.    This stipulation and the proposed consent judgment are not

11    dispositive of the action.

12          7.    Claimants, and each of them, release the United States of

13    America, its attorneys, agencies, agents, and officers, including

14    employees and agents of the United States Department of Justice,

15    United States Postal Inspection Service and Internal Revenue Service,

16    from any and all claims, actions or liabilities arising out of or

17    related to the seizure and retention of the Defendant Funds and the

18    commencement of this action as it relates to the Defendant Funds,

19    including any claim for attorneys’ fees or costs which may be

20    asserted on behalf of Claimants, or either of them, against the

21    United States, whether pursuant to 28 U.S.C. § 2465 or otherwise.

22    Nothing in this paragraph and Stipulation is intended or shall

23    operate as a release of claims, actions or rights with respect to

24    seizure or retention of any funds or assets other than the Defendant

25    Funds, and claimants expressly reserve all claims, actions and rights

26    with respect to any such other funds or assets.

27          8.    The Parties further stipulate and agree that the Court’s

28    entry of the proposed consent judgment shall constitute final and

                                              3
     Case 2:18-cv-08420-RGK-PJW Document 49 Filed 12/20/19 Page 4 of 4 Page ID #:275



1     complete satisfaction of all claims asserted by the government and

2     Claimants, and each of them, as they relate to the Defendant Funds.

3     Each of the Parties shall bear its own fees and costs in connection

4     with the seizure, retention and efforts to forfeit the Defendant

5     Funds.

6      Dated: December 20, 2019             Respectfully submitted,

7                                           NICOLA T. HANNA
                                            United States Attorney
8
                                            BRANDON D. FOX
9                                           Assistant United States Attorney
                                            Chief, Criminal Division
10                                          STEVEN R. WELK
                                            Assistant United States Attorney
11                                          Chief, Asset Forfeiture Section

12
                                                  /s/John J. Kucera
13                                          JOHN J. KUCERA
                                            Assistant United States Attorney
14
                                            Attorneys for Plaintiff
15                                          UNITED STATES OF AMERICA

16
       Dated: December 20, 2019                   /s/(per e-mail confirmation)
17                                          THOMAS H. BIENERT, JR.
                                            WHITTNEY BERNSTEIN
18
                                            Bienert Katzman PLC
19
                                            Attorneys for Claimant
20                                          James Larkin

21     Dated: December 20, 2019                   /s/(per e-mail confirmation_
                                            WALTER F. BROWN, JR.
22                                          Orrick, Herrington & Sutcliffe LLP

23                                          Attorneys for Claimant
                                            Margaret Larkin
24

25

26

27

28

                                              4
